DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/28/2022 has been considered.
Response to Amendment
The present amendment, filed on or after January 28th, 2022 has been entered. Claims 1-3, 6, 9-14, 16, 18, 19, 21, 23, 25, 26, 28, and 29 remain pending. Claims 1-3, 9, 11, 13-14, 19, 21, 23 28, and 29 have been amended. Claim 8 has been canceled. Applicant’s amendment to the specification and drawings have remedied the objections set forth in the Non-Final Action mailed October 28th, 2021. Applicant’s amendments to the claims have remedied objections set forth in the Non-Final Action. Applicant’s amendment to claim 11 has rendered the 112(a) rejection moot. 
Response to Arguments
Applicant's arguments filed January 28th, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Henry does not explicitly teach each electrode in the first ring of electrodes has a corresponding longitudinally-aligned electrode in the second ring of electrodes so as to form a plurality of pairs of electrodes spaced apart from each other along the cuff axis, Examiner respectfully disagrees.
Henry teaches an electrode cuff with three electrode rings distributed in a longitudinal direction (Z1, Z2, and Z3) as shown in fig. 3A. Each ring has four electrodes placed around the circumference of the ring and each electrode on each ring has a corresponding pair spaced in the longitudinal direction. It is the position of Examiner that this claim limitation is describing the structural configuration of electrodes for where they are located on the cuff. Thus, it is Examiner’s position that the electrodes of ring Z1 and Z3 match-up as corresponding longitudinal electrode pairs as positioned on the cuff. 
Applicant’s asserts that Henry does not teach one or more stimulation devices in electrical communication with the plurality of pairs of electrodes and configured to generate one or more signals and deliver the one or more signals to the plurality of pairs of electrodes independently or in combination for applying an electrical signal to the nerve at a plurality of circumferential positions around the at least one cuff electrode. Examiner respectfully disagrees. 
The claim as currently written requires and Henry teaches:
 One or more stimulation devices in electrical communication with the plurality of pairs of electrodes (shown in Henry as control device 10 with generator GEN in connection with current distribution circuit REP and then to the electrodes 12),
The one or more stimulation devices configured to generate one or more signals and deliver the one or more signals to the plurality of pairs of electrodes independently or in combination (shown in Henry as control device 10 with generator GEN and current distribution circuit REP that distributes current produced by the generator between individual anodes and cathodes. The electrode pairs are receiving this signal from the generator and delivering the signal to the vagus nerve), 
That is capable of applying an electrical signal to the nerve at a plurality of circumferential positions around the at least one cuff electrode (shown in Henry as control device 10 with generator GEN to delivering neurostimulation bursts to electrodes 12 via current distribution circuit REP).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electrode pairs are distinctly anodes and cathodes and the optimization of the selection of electrodes as described in paragraph [0063] and [0064]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that Paragraph [0054] describes Ring Z2 as playing the role of either a cathode or an anode while Z1 and Z3 can play the role of the anode. Thus, Examiner believes that a similar rejection using ring Z2 as a cathode and either Z1 or Z2 as an anode would also meet the structural limitations of the claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term(s) “configured to”, “for”, and “arranged to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The phase “a configuration module” as been interpreted under 112(f) as a means plus function limitations as stated in the prior office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the detection module” there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Henry et al. (US 2016/0331975 A1) herein after Henry.
Regarding claim 1, Henry teaches a nerve stimulation system (fig. 1 implantable device for controlling vagus nerve stimulation 10) comprising: at least one nerve interface device (Para [0046] “This stimulation is delivered by a lead 12 bearing at its distal portion 14 an arrangement of electrodes implanted around the vagus nerve VN and capable of selectively stimulating some fibers thereof by application of pulse bursts produced by the generator 10” and fig. 2 lead 12 and distal portion 14) comprising: at least one cuff portion (Para [0051] “As shown in FIG. 3A, the electrodes of the lead 12 are preferably arranged in three annular zones Z1, Z2 and Z3 distributed in the longitudinal direction of the vagus nerve and carried by a cuff surrounding it” and fig. 3A) having an assembled position in which the at least one cuff portion forms at least part of a passageway for receiving a nerve along a cuff axis passing through the passageway (fig. 3A has a hollow interior for receiving the vagus nerve); and a first ring of electrodes (fig. 3A annular electrode ring Z1) and a second ring of electrodes (fig. 3A annular electrode ring Z3) mounted on the at least one cuff portion (fig. 3A the electrode rings Z1, Z3 are mounted on the hollow carrier), each of the first ring of electrodes and the second ring of electrodes comprising a plurality of electrodes (fig. 3A: Z1 has electrodes E11-E14 and Z3 has electrode E31-E34) and wherein each electrode in the first ring of electrodes has a corresponding longitudinally-aligned electrode in the second ring of electrodes so as to form a plurality of pairs of electrodes spaced apart from each other along the cuff axis (fig. 3A electrode E11 of the first ring has a corresponding longitudinally-aligned electrode E31 of the second ring along the cuff axis the other electrodes have the same orientation); wherein each pair of electrodes is mounted on the at least one cuff portion at a different circumferential position from a remainder of the plurality of pairs of electrodes (fig. 3A: the electrode pairs are all mounted on the cuff and Para [0051] “For example, there are four electrodes in each annular zone, angularly spaced by 90° relative to the next.”); one or more stimulation devices in electrical communication with the plurality of pairs of electrodes and configured to generate one or more signals and deliver the one or more signals to the plurality of pairs of electrodes independently or in combination for applying an electrical signal to the nerve at a plurality of circumferential positions around the at least one cuff portion (Para [0047] “This includes a generator circuit GEN able to produce pulse bursts of neurostimulation intended to be delivered to the vagus nerve via the lead 12”); a signal routing module having a memory configured to store routing information that indicates the one or more of the plurality of pairs of electrodes to which the one or more signals are to be delivered in order to cause a physiological response in a user (Para [0044] “a programmable microprocessor provided with circuits for shaping and delivering stimulation pulses to implantable electrodes. It is possible to transmit to it telemetry software that will be stored in memory and executed to implement the functions”), the signal routing module configured to cause the stimulation device to deliver the one or more signals to the one or more of the plurality of pairs of electrodes according to the routing information (Para [0050] “a current distribution circuit REP for varying configurations of connections between the generator circuit GEN and the electrodes of the lead 12 of the vagus nerve, that is to say that the REP circuit is a circuit capable of i) defining each electrode of the lead 12 as a cathode, an anode, or an inactive electrode and ii) distributing the current produced by the generator between the individual anodes and cathodes so defined.”); and a configuration module (fig. 1 CRM circuit) configured to monitor and update the routing information based on information detected or received by the nerve stimulation system (Para [0050] “The control device also includes a current distribution circuit REP for varying configurations of connections between the generator circuit GEN and the electrodes of the lead 12 of the vagus nerve, that is to say that the REP circuit is a circuit capable of i) defining each electrode of the lead 12 as a cathode, an anode, or an inactive electrode and ii) distributing the current produced by the generator between the individual anodes and cathodes so defined” and fig. 6 change electrode configuration block 112). 
Regarding claim 6, Henry further teaches at least one physiological sensor, communicatively coupled to the configuration module and arranged to detect a physiological response in a user to an application of an electrical signal to the nerve (Para [0068] “The CRM control module 10 is able to drive the splitter circuit REP for multiple pacing configurations are successively established while the device monitors a particular physiological signal reflecting the desired effect, in order to determine and store the optimal configuration and to freeze the switching circuit on the configuration for the operation for a certain duration of the implantable device”).
Regarding claim 9, Henry further teaches wherein the configuration module is configured to update the routing information based on the physiological response detected by the plurality of electrodes (Para [0068] “The CRM control module 10 is able to drive the splitter circuit REP for multiple pacing configurations are successively established while the device monitors a particular physiological signal reflecting the desired effect, in order to determine and store the optimal configuration and to freeze the switching circuit on the configuration for the operation for a certain duration of the implantable device”).
Regarding claim 10, Henry further teaches wherein an EMG signal detector is coupled to at least a selection of the plurality of electrodes for detecting the physiological response (Para [0047] “the generator 10 also has a cardiac lead 16 provided at its distal end of an electrode 18 collecting the electrical activity of the myocardium 20. This lead collects endocardial electrogram EGM signals that will drive the control device 10 so that it delivers to the vagus nerve 14 VNS stimulation pulses at the same rate as the heartbeat and at the most appropriate moment of the cardiac depolarization waves.”).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Libbus (US Patent 9,314,637).
Regarding claims 2 and 3, Henry teaches the nerve stimulation system of claim 1, but does not explicitly disclose wherein the system is further configured to detect failure of one or more plurality of electrodes, wherein upon detection by the detection module of one or more failed pairs electrodes of the plurality of pairs of electrodes, the configuration module is configured to update the routing information to indicate one or more alternative pairs electrodes of the plurality of pairs of electrodes in place of the one or more failed pairs of electrodes.
However, in a similar implantable nerve stimulation device, Libbus discloses the system configured to detect failure of one or more plurality of electrodes (Column 4 lines 54-75 “The present system is capable of electronically selecting between a plurality of electrode configurations, insuring the continuous delivery of neural stimulation therapy in the event of an electrode failure”); wherein upon detection by the detection module of one or more failed pairs of electrodes of the plurality of pairs of electrodes, the configuration module is configured to update the routing information to indicate one or more alternative pairs of electrodes of the plurality of pairs of electrodes in place of the one or more failed pairs of electrodes (Claim 1: “the controller operably connected to the electrode configuration tester to repeatedly test the first electrode configuration during delivery of the neural stimulation therapy to ensure uninterrupted neural stimulation to the patient, and to respond to a detected failure in the first electrode configuration by selecting the second electrode configuration and controlling delivery of the neural stimulation therapy through the second electrode configuration”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nerve stimulation device of Henry to further include wherein the system is further configured to detect failure of one or more plurality of electrodes, wherein upon detection by the detection module of one or more failed pairs electrodes of the plurality of pairs of electrodes, the configuration module is configured to update the routing information to indicate one or more alternative pairs electrodes of the plurality of pairs of electrodes in place of the one or more failed pairs of electrodes as disclosed by Libbus as a way to ensure that the patient is receiving continuous therapy in the event of a failure of an electrode combination.   
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Kirkpatrick et al. (US Patent 6,480,743 B1) herein after Kirkpatrick.
Regarding claims 11 and 12, Henry teaches the nerve stimulation system of claim 1, but does not explicitly teach wherein the stimulation device has both: a stimulation mode in which the stimulation device delivers the one or more signals to the one or more of the plurality of pairs of electrodes according to the routing information; and a detection mode in which the plurality of electrodes are used to detect one or more physiological signals with a signal detector coupled to the electrodes; wherein the stimulation device switches between the stimulation mode and the detection mode wherein different pairs of the plurality of pairs of electrodes may operate in different modes, such that stimulation and detection are performed simultaneously.
However, in a similar nerve stimulation system Kirkpatrick discloses a system that has both: a stimulation mode in which the stimulation device delivers the one or more signals to the one or more of the plurality of pairs of electrodes according to the routing information (Column 12 lines 41-45 “Preferably, the electrode interface is capable of switching each electrode as required between sensing and stimulation functions (or enables both functions simultaneously), and also provides overload protection to the circuitry of the neurostimulator device 110”); and a detection mode in which the plurality of electrodes are used to detect one or more signals with a signal detector coupled to the electrodes (Column 12 lines 41-45 “Preferably, the electrode interface is capable of switching each electrode as required between sensing and stimulation functions (or enables both functions simultaneously), and also provides overload protection to the circuitry of the neurostimulator device 110” and column 12 lines 54-59 ); wherein the stimulation device switches between the stimulation mode and the detection mode (Column 12 lines 37-45); wherein different pairs of the plurality of pairs of electrodes may operate in different modes, such that stimulation and detection are performed simultaneously (Column 12 lines 37-45 “The electrodes 412-418 are in contact with the patient's brain or are otherwise advantageously located to receive EEG signals or provide electrical stimulation. Each of the electrodes 412-418 is also electrically coupled to an electrode interface 420. Preferably, the electrode interface is capable of switching each electrode as required between sensing and stimulation functions (or enables both functions simultaneously), and also provides overload protection to the circuitry of the neurostimulator device 110”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nerve stimulation system of Henry to further have stimulation device include both: a stimulation mode in which the stimulation device delivers the one or more signals to the one or more of the plurality of pairs of electrodes according to the routing information; and a detection mode in which the plurality of electrodes are used to detect one or more physiological signals with a signal detector coupled to the electrodes; wherein the stimulation device switches between the stimulation mode and the detection mode wherein different pairs of the plurality of pairs of electrodes may operate in different modes, such that stimulation and detection are performed simultaneously.as disclosed by Kirkpatrick as a way to provide time synchronization between sensed electrographic waveforms and generated stimulation waveforms (Kirkpatrick Column 13 lines 25-30).
Regarding claim 13, Henry teaches the nerve stimulation device of claim 1, but does not explicitly disclose a user input device, communicatively coupled to the configuration module and configured to deliver a signal indicative of a physiological response upon activation by a use.
However, Kirkpatrick discloses a user input device, communicatively coupled to the configuration module (Column 10 lines 2-6 “To facilitate these functions, the programmer 312 is adapted to receive clinician input 314 and provide clinician output 316; data is transmitted between the programmer 312 and the implantable neurostimulator device 110 over the wireless link 310”) and configured to deliver a signal indicative of a physiological response upon activation by a user (Column 10 lines 34-42“the implantable neurostimulator device 110 is also adapted to receive communications from an initiating device 324, typically controlled by the patient or a caregiver. Accordingly, patient input 326 from the initiating device 324 is transmitted over a wireless link to the implantable neurostimulator device 110; such patient input 326 may be used to cause the implantable neurostimulator device 110 to switch modes (on to off and vice versa, for example) or perform an action (e.g., store a record of EEG data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the nerve stimulation device of Henry to further include a user input device, communicatively coupled to the configuration module and configured to deliver a signal indicative of a physiological response upon activation by a use as disclosed by Kirkpatrick as a way to allow the user/clinician programming control of the stimulation device to elicit a beneficial therapeutic response in the patient.   
Claims 14, 16, 18, 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Libbus et al. (US 2008/0243196 A1) herein after Libbus_196 and Moffitt et al. (US 2016/0144186 A1) herein after Moffitt.
Regarding claim 14, Henry teaches the system of claim 1, but does not explicitly disclose wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes, and wherein upon detection of the physiological response by the at least one physiological sensor, the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which caused the physiological response, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which caused the physiological response are different from the one or more plurality of pairs of electrodes indicated by the routing information in respect of the physiological response.
However, in a similar nerve modulation system, Libbus_196 discloses wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes (Para [0052] “At 630, a test efferent stimulation signal is delivered using a tripolar cuff electrode. The test efferent stimulation uses a test parameter set C for a cathode, a test parameter set A1 for a first anode, and a test parameter set A2 for a second anode”), and wherein upon detection of the physiological response by the at least one physiological sensor (Para [0054] “At 631, it is determined whether the test neural stimulation provides a desired physiologic response, such as may be determined using sensors to monitor for the expected or desired response. Examples include sensing heart rate, blood pressure, respiration, laryngeal vibrations, or various combinations thereof in response to efferent vagal stimulation.”), the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which caused the physiological response (Para [0054] “If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry to further include wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes, and wherein upon detection of the physiological response by the at least one physiological sensor, the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which caused the physiological response as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value. 
Furthermore, Moffitt discloses, in a similar neuromodulation system wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which caused the physiological response are different from the one or more plurality of pairs of electrodes indicated by the routing information in respect of the physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Libbus_196 to further include wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which caused the physiological response are different from the one or more plurality of pairs of electrodes indicated by the routing information in respect of the physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Regarding claim 16, Henry teaches the system of claim 1, but does not explicitly teach wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially at least some of the plurality of pairs of electrodes, and wherein upon detection, at one or more of the plurality of pairs of electrodes, of a pattern of electrical activity characteristic of a portion of the nerve to which the one or more signals should be delivered in order to cause a desired physiological response in a user, the configuration module is configured to update the routing information such that in respect of the desired physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the desired physiological response.
However, Libbus_196 discloses wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially at least some of the plurality of pairs of electrodes (Para [0052] “At 630, a test efferent stimulation signal is delivered using a tripolar cuff electrode. The test efferent stimulation uses a test parameter set C for a cathode, a test parameter set A1 for a first anode, and a test parameter set A2 for a second anode”), and wherein upon detection, at one or more of the plurality of pairs of electrodes, of a pattern of electrical activity characteristic of a portion of the nerve to which the one or more signals should be delivered in order to cause a desired physiological response in a user (Para [0054] “At 631, it is determined whether the test neural stimulation provides a desired physiologic response, such as may be determined using sensors to monitor for the expected or desired response. Examples include sensing heart rate, blood pressure, respiration, laryngeal vibrations, or various combinations thereof in response to efferent vagal stimulation.”), the configuration module is configured to update the routing information such that in respect of the desired physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected (Para [0054] “If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry to further include wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially at least some of the plurality of pairs of electrodes, and wherein upon detection, at one or more of the plurality of pairs of electrodes, of a pattern of electrical activity characteristic of a portion of the nerve to which the one or more signals should be delivered in order to cause a desired physiological response in a user, the configuration module is configured to update the routing information such that in respect of the desired physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value.
Furthermore, Moffitt discloses wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the desired physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Libbus_196 to further include wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes at which the pattern of electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the desired physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Regarding claim 18, Henry further teaches wherein detection of electrical activity or physiological activity at least some, of the plurality of pairs of electrodes is performed by EMG recording (Para [0047] “the generator 10 also has a cardiac lead 16 provided at its distal end of an electrode 18 collecting the electrical activity of the myocardium 20. This lead collects endocardial electrogram EGM signals that will drive the control device 10 so that it delivers to the vagus nerve 14 VNS stimulation pulses at the same rate as the heartbeat and at the most appropriate moment of the cardiac depolarization waves.”). 
Regarding claim 21, Henry discloses the system of claim 6, but does not explicitly disclose wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and wherein upon each stimulation the configuration module causes the physiological sensor to take a measurement of the physiological response, and wherein the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of electrodes which caused the physiological response, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which caused the physiological response are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response.
However, Libbus_196 discloses wherein the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of electrodes which caused the physiological response (Para [0054] “If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry to further include wherein the configuration module is configured to update the routing information such that in respect of the detected physiological response, the routing information indicates the one or more of the plurality of electrodes which caused the physiological response as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value.
Furthermore, Moffitt discloses wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response (Para [0074] “After obtaining candidate stimulation sites and parameters based on the model with the linearity assumptions, the system applied a suitably appropriate optimization algorithm, e.g., a conventionally known gradient descent optimization routine or variation thereof, to further refine the suggested site(s) and parameter(s) to be used for achieving the target neuromodulation”), in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information (Para [0017] “According to an example embodiment, the system is configured to stimulate one or more sites and sense (e.g., local field potentials (LFP), action potentials at individual neurons, mean firing rate, power at a particular frequency bands) either simultaneously or sequentially at multiple sites, and, according to an example embodiment, the system is configured to modify the stimulation at the one or more sites based on the sensing at the multiple sites”), and wherein upon each stimulation the configuration module causes the physiological sensor to take a measurement of the physiological response (Para [0080] “Additionally or alternatively, the user can set the system to perform time-domain analyses for obtaining a system state on which basis to dynamically change the stimulation goal. Such analyses can include, for example, wavelet analysis, statistical measures, properties of single-unit firing patterns, i.e., firing patterns of action potentials of a single neuron, (e.g., inter-spike-interval relationships, i.e., the time between action potential and the patterns of such intervals, and/or other relationships concerning a neuron measureable with small electrodes).”), and, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which caused the physiological response are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Libbus_196 to further include wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and wherein upon each stimulation the configuration module causes the physiological sensor to take a measurement of the physiological response, and, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which caused the physiological response are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Regarding claim 23, Henry teaches the system of claim 1, but does not explicitly disclose wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which electrical activity is detected at the one or more of the plurality of pairs of electrodes indicated by the routing information, and in which electrical activity is detected at those of the plurality of electrodes other than those of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and wherein the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of electrodes in which the detected electrical activity is indicative of the physiological response, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes at which the electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response.
However, Libbus_196 discloses wherein the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of electrodes in which the detected electrical activity is indicative of the physiological response (Para [0054] “If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry to further include wherein the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of electrodes in which the detected electrical activity is indicative of the physiological response as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value.
Furthermore, Moffitt discloses wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response (Para [0074] “After obtaining candidate stimulation sites and parameters based on the model with the linearity assumptions, the system applied a suitably appropriate optimization algorithm, e.g., a conventionally known gradient descent optimization routine or variation thereof, to further refine the suggested site(s) and parameter(s) to be used for achieving the target neuromodulation”), in which electrical activity is detected at the one or more of the plurality of pairs of electrodes indicated by the routing information, and in which electrical activity is detected at those of the plurality of electrodes other than those of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information (Para [0080] “Additionally or alternatively, the user can set the system to perform time-domain analyses for obtaining a system state on which basis to dynamically change the stimulation goal. Such analyses can include, for example, wavelet analysis, statistical measures, properties of single-unit firing patterns, i.e., firing patterns of action potentials of a single neuron, (e.g., inter-spike-interval relationships, i.e., the time between action potential and the patterns of such intervals, and/or other relationships concerning a neuron measurable with small electrodes).”), and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes at which the electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Libbus_196 to further include wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which electrical activity is detected at the one or more of the plurality of pairs of electrodes indicated by the routing information, and in which electrical activity is detected at those of the plurality of electrodes other than those of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes at which the electrical activity was detected are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Regarding claim 28, Henry further discloses wherein the one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more plurality of pairs electrodes indicated by the routing information are one or more of the plurality of electrodes in the one or more of the plurality of pairs of electrodes adjacent to the one or more of the plurality of pairs electrodes indicated by the routing information (Para [0064] “It is understood that other electrode configurations of the zone Z2 can also be tested, and in particular configurations with adjacent cathode and anode, opposed cathode and anode, a cathode and three anodes, etc. which allows for multiple combinations for each time preferentially stimulating an area of the nerve section having a certain contour. Furthermore, it is possible not only to act on the position of the anodes to differently focus the current, but also to implement a plurality of cathodes (typically two cathodes) in order to move the activation zone and thus aim fibers which would not be directly located under a cathode but rather between two cathodes.”).  
 Claim 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Kirkpatrick, as applied to claim 13, and further in view of Libbus_196 and Moffitt.
Regarding claim 19, Henry in view of Kirkpatrick disclose the system of claim 13, but do not explicitly disclose wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially by at least a system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes, and wherein upon receipt of a signal indicative of a physiological response from the user input device, the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response.
However, Libbus_196 discloses wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially by at least a system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes (Para [0052] “At 630, a test efferent stimulation signal is delivered using a tripolar cuff electrode. The test efferent stimulation uses a test parameter set C for a cathode, a test parameter set A1 for a first anode, and a test parameter set A2 for a second anode”), and wherein upon receipt of a signal indicative of a physiological response from the user input device, the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received (Para [0052] “If the desired physiologic response is not realized by the test neural stimulation, the process proceeds to 632 to adjust at least one test neural stimulation parameter, such as amplitude, frequency, duty cycle, and the like, and the test neural stimulation is delivered again at 630 with the revised test neural stimulation parameters. If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation” and Para [0054] “At 631, it is determined whether the test neural stimulation provides a desired physiologic response, such as may be determined using sensors to monitor for the expected or desired response. Examples include sensing heart rate, blood pressure, respiration, laryngeal vibrations, or various combinations thereof in response to efferent vagal stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Kirkpatrick to further include wherein the configuration module is configured to cause the nerve stimulation system to perform a test cycle in which electrical activity is detected sequentially by at least a system to perform a test cycle in which the one or more stimulation devices are configured to sequentially stimulate at least some of the plurality of pairs of electrodes, and wherein upon receipt of a signal indicative of a physiological response from the user input device, the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value.
Furthermore, Moffitt discloses wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Kirkpatrick and Lubbus_196 to further include wherein the configuration module is configured to update the routing information only when the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Regarding claim 26, Henry in view of Kirkpatrick disclose the system of claim 13, but do not explicitly disclose wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and wherein upon receipt of a signal indicative of a physiological response from the user input device, the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response.
However, Libbus_196 discloses the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received (Para [0054] “If the desired physiologic response is realized, the process proceeds from 631 to 633 to use the current test neural stimulation parameters to determine the treatment parameters for the unidirectional afferent stimulation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Kirkpatrick to further include the configuration module is configured to update the routing information such that in respect of the physiological response, the routing information indicates the one or more of the plurality of pairs of electrodes which were stimulated at the time the signal was received as disclosed by Libbus_196 as a way to produce desirable physiological responses in a patient from a stimulation setting that is not providing adequate therapeutic value.
Furthermore, Moffitt discloses wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response (Para [0074] “After obtaining candidate stimulation sites and parameters based on the model with the linearity assumptions, the system applied a suitably appropriate optimization algorithm, e.g., a conventionally known gradient descent optimization routine or variation thereof, to further refine the suggested site(s) and parameter(s) to be used for achieving the target neuromodulation”), in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information (Para [0080] “Additionally or alternatively, the user can set the system to perform time-domain analyses for obtaining a system state on which basis to dynamically change the stimulation goal. Such analyses can include, for example, wavelet analysis, statistical measures, properties of single-unit firing patterns, i.e., firing patterns of action potentials of a single neuron, (e.g., inter-spike-interval relationships, i.e., the time between action potential and the patterns of such intervals, and/or other relationships concerning a neuron measureable with small electrodes).”), and wherein upon receipt of a signal indicative of a physiological response from the user input device (Para [0055] “A magnetic-actuated switch 845, such as a reed switch, is connected to the controller for use to receive a user-provided trigger (e.g. flux from the external magnet) to switch modes. Modes can be switched via communications received through the transceiver 843 from the external device or can be automatically switched, such as if mode changes are based on a clock 846 or other feedback”), and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response (Para [0012] “For example, the system controls the electrodes to perform a stimulation, obtains sensor readings from the electrodes, and modifies the stimulation parameters according to the sensor readings. The system uses sensor information obtained over a plurality of such applied stimulations to generate and/or update the patient-specific interaction model. Further, in an example embodiment, the system modifies the stimulation parameters based on the patient-specific interaction model which has been updated according to the sensor information indicating effects of the prior stimulations”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Kirkpatrick and Lubbus_196 to further include wherein the configuration module is configured to cause the nerve stimulation system to perform an optimization cycle in respect of the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of a physiological response, in which the one or more stimulation devices are configured to stimulate the one or more of the plurality of pairs of electrodes indicated by the routing information, and to sequentially stimulate one or more of the plurality of electrodes other than ones of the plurality of electrodes in the one or more of the plurality of pairs indicated by the routing information in combination with one or more of the plurality of electrodes in the one or more of the plurality of pairs electrodes indicated by the routing information, and wherein upon receipt of a signal indicative of a physiological response from the user input device, and further wherein the configuration module is configured to update the routing information only when the one or more of the plurality of electrodes which were stimulated at the time the signal was received are different from the one or more of the plurality of pairs of electrodes indicated by the routing information in respect of the physiological response as disclosed by Moffitt as a way to simplify the parameter selection of the system by not selecting each electrode individually so that a desired outcome for a neuromodulation can be achieved in a particular region (Moffitt Para [0013]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Libbus_196 and Moffitt, as applied to claim 23, and further in view of Bonnet et al. (US 2016/0375250 A1) herein after Bonnet.
Regarding claim 25, Henry in view of Libbus_196 and Moffitt disclose the system of claim 23, but do not explicitly disclose wherein detection of electrical activity at at least some, of the plurality of pairs of electrodes is performed by one of electrical impedance tomography, ENG recording, or tissue impedance recording.
However, in a similar neuromodulation and neuro-monitoring application, Bonnet discloses wherein detection of electrical activity at at least some, of the plurality of pairs of electrodes is performed by one of electrical impedance tomography, ENG recording, or tissue impedance recording (Para [0083] “a set 11 of implantable sensors measuring various physiological and physical signals s.sub.1. . . s.sub.n of the structure 12, in particular at least one parameter among (but not limited to): minute ventilation, endocardial acceleration (EA), pressure, endocardial electrogram (EGM), or electroneurogram ( ENG)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry in view of Libbus_196 and Moffitt to further include wherein detection of electrical activity at at least some, of the plurality of pairs of electrodes is performed by one of electrical impedance tomography, ENG recording, or tissue impedance recording as disclosed by Bonnet as a way to provide a monitoring modality for a clinician, user, or processor to ensure that the provided stimulation is eliciting the intended physiological response. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Libbus_196.
Regarding claim 29, Henry teaches the system of claim 1 and further teaches wherein the one or more stimulation devices are configured to deliver the one or more signals via electrodes in the first ring of electrodes (Para [0075] “The configuration of FIG. 4a corresponds to the case wherein the four electrodes E21 to E24 of the intermediate zone Z2 are all connected as cathodes, thus simulating the known case of a ring electrode”), but does not explicitly teach wherein the configuration module is configured to detect electrical activity at at least some, of the electrodes in the second ring of electrodes.
However, Libbus_196 discloses wherein the configuration module is configured to detect electrical activity at at least some, of the electrodes in the second ring of electrodes (Para [0062] “The switching network also enables the device to sense or pace either in a bipolar mode using both the ring and tip electrodes of a lead or in a unipolar mode using only one of the electrodes of the lead with the device housing (can) 1266 or an electrode on another lead serving as a ground electrode”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Henry to further include wherein the configuration module is configured to detect electrical activity at at least some, of the electrodes in the second ring of electrodes as disclosed by Libbus_196 as a way to provide separate electrode areas for stimulating and monitoring to ensure that the signals do not get combined or interfere with one another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (US 2008/0132983 A1) relates to an electrode neve cuff for nerve modulation. Specifically, figure 5 shows longitudinally corresponding electrodes being pairs for stimulation. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792